Better lawmaking 2006 pursuant to Article 9 of the Protocol on the application of the principles of subsidiarity and proportionality (short presentation)
The next item is a brief presentation of the report by Mr Medina Ortega, on behalf of the Committee on Legal Affairs, on better lawmaking 2006 pursuant to Article 9 of the Protocol on the application of the principles of subsididarity and proportionality..
Mr President, I am presenting an own-initiative report on 'Better lawmaking 2006' pursuant to Article 9 of the Protocol on the application of the principles of subsidiarity and proportionality.
The report is rather wide-ranging so I should like to concentrate on two or three aspects. The first aspect is the importance of the legislative process within the European Union. There seems to be a gradual drift towards adopting what is termed 'soft law', whereby certain communications, reports or documents come to be regarded as binding legal rules. The concern expressed in my report is for a clear distinction to be made between simple guidelines issued by administrative institutions and the legislative process.
The legislative process, involving regulations and directives, is currently fully provided for by the Treaties of the European Union and requires an initiative from the Commission which must be approved either by the Council on its own or by the Council in a codecision procedure with Parliament.
In this respect, I believe it is vital to stress the importance of this legislative character, because it is this which takes account of the public interest through the submission of petitions to the bodies having legislative power.
There is a danger, and another potential deviation, in allowing certain bodies or certain sectors to self-regulate. This may be appropriate, for example, for certain associations, professional bodies, corporate bodies and so on but, in my opinion, allowing a given sector to self-regulate is a very serious error. We have recently witnessed the results of deregulation in the United States, which allowed the financial sector to self-regulate, with extremely serious consequences for the whole world economy. In other words, regulation cannot be left in the hands of those who are subject to regulation. Self-regulation is a contradiction in terms and is only appropriate where internal bodies regulate themselves. It should not be considered that a given sector can regulate itself through a system of self-regulation and the same can be said for coregulation.
As far as the European Parliament is concerned, the essential requirement is to establish clear legislative procedures. In other words, Commission proposals must be discussed in Parliament and in the Council and legislative resolutions must be adopted.
The second aspect is the increasing complexity of EU law and the difficulty encountered by the ordinary citizen, including experts in EU law, in understanding what is actually happening. We must make it easier to understand EU law and the only way to do this is through codification, recasting or something similar. We cannot continue developing legal rules as and when necessary and then forget what we have adopted.
It is true that, in recent years, improvements have been made in this respect as, through Parliament, the Commission and the Council working together, the comitology procedures, for example, have been amended. However, in this era of IT, we should ideally have an automatic codification procedure in which any new legal rule adopted is immediately recognised and consolidated through codification procedures.
The report insists on periodic codification. In my opinion, this should be virtually automatic so that, as we adopt legal rules, these are incorporated within the corpus of EU law to form the new EU code. I am not proposing a kind of Napoleonic code with regard to EU law, but rather permanent codification, which I feel will not be difficult, as I said before, in this era of IT.
Member of the Commission. - Mr President, better regulation is not an end in itself. It is about benefiting citizens and businesses by simplifying and improving the regulatory environment in Europe.
The Commission therefore welcomes the present report by Mr Medina Ortega on better lawmaking. It maintains the focus on the better regulation agenda in line with previous similar initiatives taken last year by the European Parliament. I have also noted the very insightful observations just made by Mr Medina Ortega.
I would now like to recall the important steps already taken and the work which is ongoing to respond to the requests and concerns that are expressed by the European Parliament on better regulation.
Better regulation is a top priority for this and we have made significant progress in the years of impact assessment, simplification and the reduction of administrative burdens. The Impact Assessment Board that President Barroso put in place at the end of 2006 is having a real impact on the quality of our work. We are nevertheless aware that we must constantly strive to improve the system.
Many of the improvements we want to make will be taken forward on the basis of our revised guidelines on impact assessments. This revision is based on the experience of the IAB, an external evaluation and then a consultation of the institutions, stakeholders and interested parties.
We are reinforcing guidance on issues such as subsidiarity, national and regional impacts and specific impacts such as on SMEs and consumers. We are also reviewing with Council and Parliament the common approach to impact assessment with the aim of identifying where progress can be made. Work at technical level has started, and we hope to achieve some concrete results at least by sharing common experiences within the three institutions by the end of the year.
On simplification, the Commission has adopted 119 proposals out of 162 since the launch of the 2005-2009 programmes. One key challenge is to ensure that simplification proposals pending in Council and Parliament are adopted rapidly. On administrative burdens, the mapping exercise of the main EU information obligations which is being carried out for the Commission by an external consortium has been completed and the costing of these obligations will be finished by the end of the year.
In the January strategic review we intend to report on progress and set out a clear road map on how the ambitious 25% reduction target will be achieved by 2010-2012.
Finally, with regard to interinstitutional cooperation on better law making, we must acknowledge that the Interinstitutional Agreement on Better Lawmaking in force since December 2003 has not been easy to implement. This should not discourage us from continuing our dialogue. On the contrary, the Commission recently expressed the view that it is time to give more political tenor to the discussions on better regulation issues in general. I have encouraged Parliament to convene an interinstitutional exchange of views on better regulation in the near future at the highest political level, be it in the context of the high-level technical group for interinstitutional cooperation, the Conference of Presidents or the Conference of Committee Chairs.
In conclusion, I would like to stress that better regulation is a joint responsibility of all the European institutions and, indeed, of the Member States. We can all do more and do better in improving the quality of our legislative proposals and of our overall regulatory framework.
That concludes the item.
The vote will take place on Tuesday.
Written statements (Rule 142)
in writing. - (NL) The adoption of the Medina report is a sure sign that legislation is set to improve. The report contains the most important of the views held by the Group of the European People's Party (Christian Democrats) and European Democrats, including:
Independent supervision of the implementation of impact assessments by the European Commission;
Timely and extensive consultation of interested parties;
The objective to reduce the administrative burden by 25% must be a net objective. A reduction in burden resulting from existing legislation in certain areas should not be cancelled out by an additional administrative burden from new legislation.
Unfortunately, the following items do not enjoy sufficient support from other groups:
Support for the Commission to consider self-regulation and co-regulation as serious strategic policy options.
A wider application of impact assessment on, among others, comitology regulations and important Council and Parliament amendments to legislative proposals.
Also, the Group of the European People's Party (Christian Democrats) and European Democrats deems it important for the Commission to take the recommendations issued by the High Level Group on Administrative Burden (the Stoiber Group) seriously. A promising sign in this connection is the fact that the Internal Market and Services Directorate General has announced its willingness to exempt small enterprises from having to draft annual accounts, and to amend the 4th and 7th Directives for this purpose.